Opinion filed December 10, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-15-00160-CV
                                  __________

                IN THE INTEREST OF J.D.R., A CHILD


                    On Appeal from the 42nd District Court
                          Coleman County, Texas
                         Trial Court Cause No. 5909


                     MEMORANDUM OPINION
      Appellant, the father of the child, filed a pro se notice of appeal in this cause
on July 14, 2015. When the reporter’s record was filed, the clerk of this court
notified Appellant that his brief was due on August 31, 2015. On August 31, 2015,
Appellant filed in this court a motion for an extension of time in which to file his
brief. We granted the motion and informed Appellant that his brief was due for
filing on or before October 30, 2015. On October 23, when Appellant notified this
court that he needed the record so that he could prepare his brief, the clerk of this
court forwarded a copy of the trial court clerk’s record and the reporter’s record to
Appellant. On our own motion, we subsequently extended the briefing deadline to
November 23, 2015, and informed Appellant by letter as follows: “If Appellant’s
brief is not filed by the above due date, this appeal may be dismissed.” See TEX. R.
APP. P. 38.8(a)(1), 42.3.      As of today, Appellant has yet to file a brief.
Accordingly, we conclude that this appeal should be dismissed based upon
Appellant’s failure to prosecute the appeal. TEX. R. APP. P. 38.8(a)(1), 42.3.
      We dismiss this appeal for want of prosecution.


                                                    PER CURIAM


December 10, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2